Exhibit 10.90

 

Amendment to Employment Agreement

 

This Agreement (the “Agreement”) is entered into effective as of January 28,
2013 between Move, Inc. (the “Company”) and Errol Samuelson (“Executive”).

 

In consideration of the mutual covenants contained herein and the continued
employment of Executive by the Company, the parties agree as follows:

 

1.              The parties acknowledge that effective as of April 2, 2012,
Executive’s annual base salary was increased to $350,000.

 

2.              Provided that Executive complies with Sections 5.2 and 5.3 of
the Executive Retention and Severance Agreement between Executive and the
Company dated May 6, 2008, as amended (the “Retention Agreement”), the Company
agrees that in the event of Executive’s Termination Upon Change of Control or
Termination in Absence of Change of Control (as defined in the Retention
Agreement), any stock options granted, restricted stock units granted and/or
restricted stock issued by the Company to Executive subsequent to the date of
the Retention Agreement shall vest; provided, however that with respect to stock
options granted on or after June 15, 2011, the period to exercise any such
options shall be ninety (90) days following the end of the transition period (if
any) or ninety (90) days following termination of employment if the Company
requests no transition period, or any longer exercise period provided under the
terms of the applicable incentive plan under which such options were granted.

 

IN WITNESS WHEREOF, the Company and Executive have caused this Agreement to be
executed on the day and year first above written.

 

MOVE, INC.

 

 

 

 

By:

/s/ Steven H. Berkowitz

 

Its:  

CEO

 

 

 

 

/s/ Errol Samuelson

 

Errol Samuelson

 

 

--------------------------------------------------------------------------------